          Case
           Case1:20-cv-07433-JSR
                1:20-cv-07433-JSR Document
                                   Document22-2
                                            25 Filed
                                                Filed02/08/21
                                                      02/05/21 Page
                                                                Page11ofof22




NIDA & ROMYN, P.C.
Robert Nida
1900 Avenue of the Stars, Suite 650
Los Angeles, CA 90067
Telephone: (310) 286-3400
E-Mail: rnida@nidaromyn.com

BUCHALTER, P.C.
Jeffrey K. Garfinkle
18400 Von Karman Avenue, Suite 800
Irvine, CA 92612-0514
Telephone: (949) 760-1121
E-Mail: jgarfinkle@buchalter.com

Counsel for Tutor Perini Building Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                Chapter 11
GEORGE WASHINGTON BRIDGE BUS
STATION DEVELOPMENT VENTURE,                    Case No. 19-13196 SCC
LLC,

                      Debtors.

Tutor Perini Building Corporation,
                                                Case No. 20-cv-7433 (JSR)
                      Appellant,

                -v-

George Washington Bridge Bus Station
Development Venture LLC, et al.

                      Appellees




BN 43798894v1
          Case
           Case1:20-cv-07433-JSR
                1:20-cv-07433-JSR Document
                                   Document22-2
                                            25 Filed
                                                Filed02/08/21
                                                      02/05/21 Page
                                                                Page22ofof22




                ORDER FOR ADMISSION TO PRACTICE, PRO HAC VICE

        The motion of Jeffrey Garfinkle, for admission to practice Pro Hac Vice in the above

captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar of the state of

California; and that his contact information is as follows:

Jeffrey Garfinkle
18400 Von Karman Avenue, Suite 800
Irvine, California 92612-0514
Telephone: (949) 760-1121
Facsimile: (949) 720-0182
E-Mail: jgarfinkle@buchalter.com
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

Tutor Perini Building Corp. in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All Attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated: _______________
        02/08/21                                      ___________________________________

                                                      Jed S. Rakoff, U.S.D.J.




                                                 2
BN 43798894v1
